Case 2:20-cv-00078-JRG Document 79-18 Filed 12/16/20 Page 1 of 3 PageID #: 2752
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                         Exhibit P
Case 2:20-cv-00078-JRG Document 79-18 Filed 12/16/20 Page 2 of 3 PageID #: 2753
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                      Case No. 2:20-CV-00078-JRG
                                                §
 Plaintiff,                                     §
                                                §
                                                §
         v.                                     §
                                                §
 HMD GLOBAL OY,                                 §
                                                §
 Defendant.                                     §

                   DECLARATION OF CRISTINA HOYOS IN SUPPORT
                   OF MOTION TO TRANSFER OF HMD GLOBAL OY

 I, Cristina Hoyos, declare under 28 U.S.C. § 1746:

            1.   I am Head of Finance for HMD America, Inc. I have personal knowledge of

 the matters set forth below and, if called as a witness, could and would testify competently

 thereto.

         2.




         3.      HMD America purchases Nokia branded mobile devices from HMD Global

 outside the United States. HMD America imports these devices into the United



         4.
           Case 2:20-cv-00078-JRG Document 79-18 Filed 12/16/20 Page 3 of 3 PageID #: 2754


FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
